IN THE COMMONWEALTH COURT OF PENNSYLVANIA


George E. Egreczky,                       :
                 Petitioner               :
                                          :
            v.                            :   No. 2081 C.D. 2016
                                          :
Unemployment Compensation Board           :
of Review,                                :
               Respondent                 :


                                    ORDER

            AND NOW, this 30th day of April, 2018, it is hereby ORDERED that
the Court’s opinion and order in the above-captioned matter, filed November 30,
2017, is amended to reflect the following correction:

            Page 3, third full paragraph, second sentence should read:
            On June 2, 2016, Claimant filed a new application for
            benefits, which the UC Service Center deemed effective
            April 19, 2015, to correspond with the date on which it
            received Claimant’s request to backdate his application to
            December 28, 2014.

            In all other respects, the order shall remain in effect.
            It is also ORDERED that the above-captioned opinion filed shall be
designated OPINION rather than MEMORANDUM OPINION, and it shall be
REPORTED.

                                   _____________________________________
                                   MARY HANNAH LEAVITT, President Judge